DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/16/2021 has been entered.  Claims 10-15 and 18-28 are pending in the application.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 10-15 and new claims 18-28 in the reply filed on 08/03/2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 15, 19, and 25-28, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nativ et al. (US 20180085124 A1) in view of Casasanta et al. (US 9010608 B2) and further in view of French (US 5743458 A). 
Regarding claim 10, Nativ et al. discloses anvil (1000, figs. 1 and 9) and wound protector assembly (240) comprising: an anvil assembly including a center rod (1040) and an anvil head (figs. 1 and 9), the center rod having a distal portion and a proximal portion, the anvil head being 
a wound protector (240) having a tubular body, the tubular body having a first end portion secured to the proximally facing anvil surface [0057] and a second end portion positioned distally of the distal face of the anvil head such that the anvil head is supported within the tubular body of the wound protector (figs. 4-9); and 
at least one tether (211, [0055], figs. 5 and 9) having a first end secured to the second end portion of the tubular body of the wound protector at a position distally of the distal face of the anvil assembly and a second end attached to the distal face of the anvil head ([0055], figs. 5-9) and Nativ et al. also teaches the fixation strips 211/212 and end portions (213) secured the distal face (1003) of the anvil (slots/openings, fig. 9 retainer rings figs. 11-14) to be attached around the anvil and onto the anvil ([0055-0069], figs. 5-14).
Nativ et al. fails to explicitly disclose the first end of the at least one tether securing the second end portion of the tubular body closed.
Casasanta et al. teaches having a second end of a wrapping tubular wound protector (260) closed at a position distally of a distal face of a cartridge assembly for additional protection (col. 9, lines 50-62, fig. 9).

Given the suggestion and teachings of Nativ et al. to have a wound protector with tethers for securing the wound protector onto the circular stapling device, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the first end of the at least one tether securing the second end portion of the tubular body closed for improved closing of a wrapped member, better securing of the wound protector to a surgical stapler, and/or for additional protection as taught by Casasanta et al. and French.
Regarding claims 19 and 28, Nativ et al. discloses anvil (1000, figs. 1 and 9) and wound protector assembly (240) comprising: an anvil assembly including a center rod (1040) and an anvil head (figs. 1 and 9), 
a wound protector (200/240) having a tubular body, the tubular body having a first end portion and a second end portion, the first end portion defining an opening and being secured to the proximally facing anvil surface, and the second end portion positioned distally of the distal face of the anvil head such that the anvil head is supported within the tubular body of the wound protector (figs. 4-9); wherein the anvil and wound protector assembly are adapted to be coupled to a circular stapling device (figs. 1-12); and 
a tether (211, [0055], figs. 5 and 9) having a first end portion and a second end portion, the first end portion of the tether disposed about the second end portion of the tubular body of the wound protector at a position distally of the distal face of the anvil assembly, the second end portion of the tether attached to the distal face of the anvil head, wherein the first end portion of the tether closes the opening of the first end portion of the tubular body of the wound protector  ([0051-0064, 0071-0072], figs. 4-9 and 12). Nativ et al. also teaches the fixation strips 211/212 and end portions (213) secured the distal face (1003) of the anvil (slots/openings, fig. 9 retainer 
Nativ et al. fails to explicitly disclose the first end portion of the tether closes the opening of the second end portion of the tubular body of the wound protector.
Casasanta et al. teaches wrapping a second end of a wrapping type tubular wound protector (260) closed at a position distally of a distal face of a cartridge assembly for additional protection (col. 9, lines 50-62, fig. 9).
French teaches a similar wrapping tubular sleeve (40/66) having at least one tether (54/44/38) having a first end secured to a second end portion (top) of a tubular body (40/66) at a position distally of the distal face (distal face of package/member being wrapped) and a second end attached to the distal face (capable of being attached to distal face), the first end portion of the tether closes the opening of the second end portion of the tubular body of the tubular sleeve (col. 5, lines 48-67, col. 6, line 1 through col. 8, line 8, figs. 5-7).
Given the suggestion and teachings of Nativ et al. to have a wound protector with tethers for securing the wound protector onto the circular stapling device, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 
Regarding claims 15 and 25-27, Nativ et al. discloses the at least one tether includes two tethers wherein the first end portions of the first and second tethers secured to the second end portion of the wound protector at spaced locations wherein the second end portions of the first and second tethers are secured to the distal face of the anvil head ([0055], figs. 5 and 9).

Claims 11-14, 18, and 20-24, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nativ et al. (US 20180085124 A1) in view of Casasanta et al. (US 9010608 B2) and further in view of French (US 5743458 A) and further in view of Carter et al. (US 20130153634 A1).
Regarding claims 11-12 and 20-21, Nativ et al. teaches the wound protector has two tethers ([0055], figs. 5 and 9) but fails to disclose the first end portion of the tubular body of the wound protector is secured to the proximally facing surface with using an adhesive, wherein the second end 
Carter et al. teaches the first end portion of a tubular body of a wound protector (300/400/600/700/800/900) is secured to the proximally facing surface with using an adhesive, [0078] wherein the second end of the at least one tether is secured to the distal face of the anvil head using an adhesive and (hook/loop fasteners or tape, adhesives 620/630a/b, ([0014-0016, 0074-0087], claim 14, figs. 11-26).
Given the suggestion and teachings of Nativ et al. to have a wound protector with tethers for securing the wound protector onto the circular stapling device, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the first end portion of the tubular body of the wound protector is secured to the proximally facing surface with using an adhesive, wherein the second end of the at least one tether is secured to the distal face of the anvil head using an adhesive for improved securing of the wound protector to a surgical stapler taught by Carter et al.
Regarding claims 13-14 and 22-23, Nativ et al. teaches the wound protector has two tethers ([0055], figs. 5 and 9) but fails to disclose the second end of the at least one tether is tied to the distal face of the anvil 
Carter et al. teaches having a first end of at least one tether (315/430 and/or 830/930) includes a loop that intersects the second end portion of the tubular body of the wound protector ([0016, 0075-0087], claim 12, figs. 11-16 and 23-26) and wherein the anvil head includes a hook and the second end of the at least one tether includes a loop that is secured to the hook (hook/loop fasteners 620/630a/b, figs. 17-22).
Given the suggestion and teachings of Nativ et al. to have the wound protector with tethers for securing the wound protector onto the circular stapling device, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the second end of the at least one tether to be tied to the distal face of the anvil head, wherein the anvil head includes a hook and the second end of the at least one tether includes a loop that is secured to the hook for improved securing of the wound protector to a surgical stapler taught by Carter et al.
Regarding claims 18 and 24, Nativ et al. teaches the wound protector has two tethers ([0055], figs. 5 and 9) but fails to disclose the first 
Carter et al. teaches having a first end of at least one tether (315/430 and/or 830/930) includes a loop that intersects the second end portion of the tubular body of the wound protector ([0016, 0075-0087], claim 12, figs. 11-16 and 23-26).
Given the suggestion and teachings of Nativ et al. to have the wound protector with tethers for securing the wound protector onto the circular stapling device, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the first end of the at least one tether include a loop that intersects the second end portion of the tubular body of the wound protector for improved securing of the wound protector to a surgical stapler taught by Carter et al.

Response to Arguments
Applicant’s arguments with respect to claim(s) 10-15 and 18-28 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wechsler (US 5456062)- gift wrapping cover (figure 7); Wechsler states:  “fasteners may be placed on both ends of the enclosed netting. Thus, there may be ribbon or cord at both ends; there may be a hook-and -loop combination at both ends”, (col. 1, lines 50-55).

    PNG
    media_image1.png
    292
    570
    media_image1.png
    Greyscale

And see references cited, form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT F LONG/Primary Examiner, Art Unit 3731